UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4320
MARY CASTO,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-94-107)

                      Submitted: July 29, 2002

                      Decided: August 21, 2002

    Before WILKINS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Ann L. Ballard, LAW OFFICES OF BALLARD-MCGINLEY,
P.L.L.C., Morgantown, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, Paul T. Camilletti, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CASTO
                              OPINION

PER CURIAM:

   Mary Casto appeals the district court’s order revoking supervised
release and imposing a sentence of five months imprisonment, five
months in a halfway house, and two years of supervised release.
Casto asserts that the district court erred in concluding that she lied
to the court when she denied, at the revocation hearing, that she had
possessed marijuana. The district court relied on a laboratory urine
test in holding that Casto had possessed marijuana and that her denial
was untruthful. Counsel for Casto asserts that Casto did not deny
using marijuana, but denied buying the drug or keeping it in her
home.

   This court reviews for abuse of discretion the district court’s deci-
sion to revoke a defendant’s supervised release and impose a sentence
following revocation. United States v. Davis, 53 F.3d 638, 642-43
(4th Cir. 1995). Casto does not assert that the sentence is not within
the guideline range. This court does not review a sentence within the
guideline range that was not imposed in violation of the law. United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990). Intentional use of
a controlled substance is sufficient to prove possession of that sub-
stance. United States v. Clark, 30 F.3d 23, 26 (4th Cir. 1994); United
States v. Battle, 993 F.2d 49, 50 (4th Cir. 1993).

   We conclude that the district court did not abuse its discretion in
revoking Casto’s supervised release and imposing a sentence at the
top of the guideline range. Therefore, we affirm the revocation and
sentence imposed. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED